Citation Nr: 0844709	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-40 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for acute myelogenous 
leukemia with myelodysplastic syndrome, multiple cytogenic 
abnormalities, and colon cancer, as secondary to exposure to 
herbicides for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver




INTRODUCTION

The veteran served on active duty from July 1954 to February 
1979.  He died in mid-2004.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 
acute myelogenous leukemia with myelodysplastic syndrome, 
multiple cytogenic abnormalities, and colon cancer for the 
purpose of accrued benefits.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the appellant's claim at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The duty 
to assist includes procuring service medical records and 
pertinent treatment records, as well as providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease  occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present appeal, the veteran filed a claim for service 
connection for acute myelogenous leukemia with 
myelodysplastic syndrome, multiple cytogenic abnormalities, 
and colon cancer in June 2004.  He contended that his 
disorders were caused by herbicide exposure.  He died in mid-
2004 while the claim was still pending.

Although the veteran's claim terminated with his death, VA 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2007); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  Thus, while the 
claim for accrued benefits is separate from the claim for 
service connection filed by the veteran, the accrued benefits 
claim is derivative of the veteran's claim and the appellant 
takes the veteran's claim as it stood on the date of his 
death.  Zevalkink v.  Brown, 102 F.3d 1236 (Fed. Cir. 1996).  
An application for accrued benefits must be filed within one 
year after the date of a veteran's death.  38 C.F.R. § 3.1000 
(2008).

Here, the veteran's surviving spouse filed a claim for 
accrued benefits in June 2004, within one year of the 
veteran's death.  Therefore, she may be entitled to periodic 
monetary benefits to which a veteran was entitled at the time 
of death, under 
existing ratings or decisions, or based on evidence of record 
at the date of death (i.e., accrued benefits), and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The record establishes that the veteran served in the 
Republic of Vietnam.  Hence, exposure to an herbicide agent 
such as Agent Orange is presumed.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).  However, since acute myelogenous 
leukemia with myelodysplastic syndrome, multiple cytogenic 
abnormalities, and colon cancer are not among the diseases 
listed under 38 C.F.R. § 3.309(e) (2008), presumptive service 
connection is not warranted.  Yet, service connection may 
still be established based on exposure to an herbicide agent 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 
(1997).  

In a January 2005 letter, a private physician opined that the 
veteran's acute myelogenous leukemia was caused by his 
exposure to Agent Orange.  The doctor supported his 
conclusion by stating that the veteran had no genetic history 
of leukemia, and that the evidence had shown that Agent 
Orange could cause some cancers.

The Board finds that the January 2005 letter alone is not 
sufficient to warrant a grant of service connection because 
VA has determined that there is no positive association 
between exposure to herbicides, including Agent Orange, and 
any condition for which VA has not specifically determined 
that a presumption of service connection is warranted.  61 
Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).   
However, under the low threshold of McLendon, the opinion 
does raise a question to the etiology of the veteran's 
asserted disorders.  Hence, the Board finds that an opinion 
must be obtained to determine if it is at least as likely as 
not that the veteran's acute myelogenous leukemia with 
myelodysplastic syndrome, multiple cytogenic abnormalities, 
and colon cancer were causally related to service.  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for an 
appropriate VA examiner to review the 
veteran's claims file in order to 
determine the nature and etiology of his 
asserted acute myelogenous leukemia with 
myelodysplastic syndrome, multiple 
cytogenic abnormalities, or colon cancer.  
The entire claims file and a copy of this 
Remand must be reviewed by the examiner in 
conjunction with formulating the requested 
opinion.

Based upon a review of the record, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that either of the veteran's acute 
myelogenous leukemia with myelodysplastic 
syndrome, multiple cytogenic 
abnormalities, or colon cancer were 
incurred during his period of active duty, 
to include as secondary to exposure to 
herbicides.  

The examiner is directed to reconcile any 
opinions which may be inconsistent with 
the results of the current findings on 
examination, to include the January 2005 
private physician's letter.  A complete 
rationale must be given for all opinions 
and conclusions expressed.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




